Reynolds, J. P.
Appeal from an order of the County Court, Columbia County, denying appellant’s application for a writ of error coram nobis, without a hearing. Appellant having plead guilty cannot now raise the issue of the propriety of his arrest (People v. Nicholson, 11 N Y 2d 1067, cert. den. 371 U. S. 929; see People v. Bolon, 25 N Y 2d 974; People ex rel. Doepel v. McMann, 25 N Y 2d 683). Order affirmed. Reynolds, J. P., Staley, Jr., Greenblott, Cooke and Sweeney, JJ., concur in memorandum by Reynolds, J. P.